Citation Nr: 1748133	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-27 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for status post partial lateral meniscectomy, left knee, with traumatic arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1989 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2015, the Veteran testified before the undersigned.  A transcript of the hearing is included in the claims file.

In August 2015, the Board remanded the appeal for additional development, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his service-connected knee disability in April 2008, November 2015 and February 2017.  These examinations do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination consistent with the requirements set forth by Correia and a retrospective opinion is needed on remand.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records, including any updated records from Greater Chesapeake Orthopaedic Associates, LLC.

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left knee disability.  The entire claims file should be made available to and reviewed by the examiner and all findings reported in detail.

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing (5) and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, or is not medically appropriate, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion of the left knee throughout the appeal period (since January 2008 in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing (5) and, if possible, with range of motion of the opposite undamaged joint.  A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4. Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

